Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated January 22, 2007, accompanying the financial statements of Open Acquisition Corp. contained in the Registration Statement and Prospectus. We consent to the use of the aforementioned report in the Registration Statement and Prospectus, and to the use of our name as it appears under the caption “Experts.” /s/ Raich Ende Malter & Co. LLP Raich Ende Malter & Co. LLP New York, New York January 29, 2007
